
	

113 HR 5051 IH: Protect Women's Health From Corporate Interference Act of 2014
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5051
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Ms. Slaughter (for herself, Ms. DeGette, Mr. Nadler, Mr. Bera of California, Mr. Bishop of New York, Mr. Blumenauer, Ms. Bonamici, Mr. Brady of Pennsylvania, Mr. Braley of Iowa, Ms. Brownley of California, Mrs. Capps, Ms. Castor of Florida, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeLauro, Ms. DelBene, Mr. Doggett, Ms. Duckworth, Ms. Edwards, Mr. Ellison, Ms. Esty, Mr. Farr, Mr. Fattah, Ms. Frankel of Florida, Ms. Fudge, Mr. Grayson, Ms. Hahn, Mr. Hastings of Florida, Mr. Honda, Mr. Hoyer, Mr. Huffman, Mr. Israel, Ms. Jackson Lee, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mr. Keating, Mr. Kennedy, Mr. Kilmer, Mrs. Kirkpatrick, Ms. Kuster, Ms. Lee of California, Mr. Levin, Mr. Lewis, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Maffei, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Mrs. McCarthy of New York, Ms. McCollum, Mr. McDermott, Mr. McGovern, Ms. Meng, Mr. Michaud, Mr. George Miller of California, Ms. Moore, Mr. Moran, Mr. Murphy of Florida, Ms. Norton, Mr. Pallone, Ms. Pelosi, Mr. Perlmutter, Mr. Peters of Michigan, Mr. Peters of California, Ms. Pingree of Maine, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Rangel, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Ms. Schwartz, Mr. Scott of Virginia, Ms. Shea-Porter, Mr. Sires, Mr. Smith of Washington, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Mr. Tierney, Ms. Titus, Mr. Tonko, Ms. Tsongas, Mr. Van Hollen, Ms. Wasserman Schultz, Mr. Waxman, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, Ms. Bass, Ms. Brown of Florida, Mr. Butterfield, Mr. Cleaver, Mr. Crowley, Ms. Eshoo, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Mr. Kildee, Mrs. Napolitano, Mr. Pastor of Arizona, Mr. Payne, Mr. Veasey, Ms. Waters, Mr. McNerney, Mr. Higgins, Ms. Sinema, Mr. Horsford, and Mr. Becerra) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Energy and Commerce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To ensure that employers cannot interfere in their employees’ birth control and other health care
			 decisions.
	
	
		1.Short titleThis Act may be cited as the Protect Women's Health From Corporate Interference Act of 2014.
		2.PurposeThe purpose of this Act is to ensure that employers that provide health benefits to their employees
			 cannot deny any specific health benefits, including contraception
			 coverage, to any of their employees or the covered dependents of such
			 employees entitled by Federal law to receive such coverage.
		3.FindingsCongress finds as follows:
			(1)Access to the full range of health benefits and preventive services, as guaranteed under Federal
			 law or through Federal regulations, provides all Americans with the
			 opportunity to lead healthier and more productive lives.
			(2)Birth control is a critical health care service for women. Ninety-nine percent of sexually active
			 women use birth control at least once in their lifetimes, and the Centers
			 for Disease Control and Prevention declared it one of the Ten Great Public
			 Health Achievements of the 20th Century. While the most common reason
			 women use contraception is to prevent pregnancy, 58 percent of oral
			 contraceptive users cite noncontraceptive health benefits as reasons for
			 using the method. Fourteen percent of birth control pill users, more than
			 1,500,000 women, rely on birth control pills for noncontraceptive purposes
			 only.
			(3)In addition to providing health benefits for women, access to birth control has been directly
			 connected to women’s economic success and ability to participate in
			 society equally. Women with access to birth control are more likely to
			 have higher educational achievement and career achievement, and to be paid
			 higher wages.
			(4)The independent, nonprofit Institute of Medicine recommends, as part of its recommended preventive
			 health measures, that women’s preventive health be covered by health plans
			 with no cost-sharing to promote optimal health of women. The Institute of
			 Medicine noted that the contraceptive methods recommendation was one of
			 the most important recommendations for women.
			(5)Affordability has long been a barrier to women being able to use birth control and other preventive
			 health services effectively. A national survey of women who were currently
			 using some form of contraception found that one-third would switch to a
			 different method of contraception if they did not have to worry about
			 cost. Women citing cost concerns were twice as likely as other women to
			 rely on less effective methods of contraception.
			(6)Three separate studies have found that lack of health coverage is significantly associated with
			 reduced use of prescription contraceptives.
			(7)Cost-sharing requirements can dramatically reduce the use of preventive health care measures,
			 particularly among lower-income women. Studies have shown that eliminating
			 cost-sharing for the most effective forms of contraception (intrauterine
			 devices, implants, and injectables) leads to sizable increases in the use
			 of these methods.
			(8)The Patient Protection and Affordable Care Act (Public Law 111–148) sought to remove the barrier to
			 care by requiring all new health plans to cover recommended preventive
			 services without cost-sharing, which include women’s preventative
			 services. These services include all methods of contraception and
			 sterilization approved by the Food and Drug Administration and related
			 education and counseling, as prescribed by a health care provider.
			(9)The contraceptive coverage provision has been a success in increasing access to this critical
			 health service for women. As of 2013, 47,000,000 women were covered by
			 this requirement. Women have saved $483,000,000 in out-of-pocket costs for
			 oral contraceptives with no copayments in 2013 compared to 2012.
			(10)The Journal of the American Medical Association reports that 7 out of 10 people in the United
			 States support coverage of contraception, with significantly higher
			 support among women, Hispanic Americans, and Black Americans.
			(11)An estimated 76,000,000 people in the United States, including 30,000,000 women, are newly eligible
			 for expanded preventive services coverage under the Patient Protection and
			 Affordable Care Act. A total of 48,500,000 women are estimated to benefit
			 from preventive services coverage without cost-sharing.
			(12)The most appropriate method of contraception varies according to each individual woman’s needs and
			 medical history. Women may have medical contraindications and thus not be
			 able to use certain types of contraceptive methods. It is therefore vital
			 that the full range of contraceptive methods approved by the Food and Drug
			 Administration be available in order to ensure that each woman, in
			 consultation with her medical provider, can make appropriate decisions
			 about her health care.
			(13)Covering proven preventative services like contraception lowers health care spending as it improves
			 health. The Federal Government experienced no increase in costs at all
			 after it began covering contraceptives for Federal employees. A study by
			 the National Business Group on Health estimated that it costs employers 15
			 to 17 percent more to not provide contraceptive coverage in employee
			 health plans, accounting for the employer’s direct medical costs of
			 pregnancy and indirect costs related to employee absence and reduced
			 productivity.
			(14)Dozens of cases have been filed in Federal court by employers that want to take this benefit away
			 from their employees and the covered dependents of such employees.
			(15)On June 30, 2014, the Supreme Court held, in Burwell v. Hobby Lobby Stores, Inc. and Conestoga Wood
			 Specialties Corp. v. Burwell, that some for-profit corporations can take
			 away the birth control coverage guaranteed to their employees and the
			 covered dependents of such employees through their group health plan.
			(16)In a dissent in those cases, Justice Ruth Bader Ginsburg states that in this decision of startling breadth … the exemption sought by Hobby Lobby and Conestoga … would deny
			 legions of women who do not hold their employers’ beliefs access to
			 contraceptive coverage that the ACA would otherwise secure. Justice Ginsburg also notes that the decision opens up the door to religiously grounded employer
			 objections to a whole host of health care services like blood transfusions …. antidepressants … medications derived from pigs, including anesthesia … and
			 vaccinations..
			(17)The Supreme Court’s decision in those cases allows employers, that otherwise provide coverage of
			 preventive health services, to deny their employees and the covered
			 dependents of such employees contraceptive coverage and to treat a
			 critical women’s health service differently than other comparable
			 services. Legislation is needed to clarify that employers may not
			 discriminate against their employees and dependents.
			(18)It is imperative that Congress act to reinstate contraception coverage and to protect employees and
			 the covered dependents of such employees from other attempts to take away
			 coverage for other health benefits to which such employees and dependents
			 are entitled under Federal law.
			4.Ensuring coverage of specific benefits
			(a)In generalAn employer that establishes or maintains a group health plan for its employees (and any covered
			 dependents of such employees) shall not deny coverage of a specific health
			 care item or service with respect to such employees (or dependents) where
			 the coverage of such item or service is required under any provision of
			 Federal law or the regulations promulgated thereunder. A group health
			 plan, as defined in section 733(a) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1191b(a)), sponsored by an employer,
			 employee organization, or both, and any health insurance coverage, as
			 defined in section 2791(b) of the Public Health Service Act (42 U.S.C.
			 300gg–91) is required to provide coverage required under the Public Health
			 Service Act, including section 2713 of such Act (42 U.S.C. 300gg–13), in
			 addition to other applicable requirements.
			(b)ApplicationSubsection (a) shall apply notwithstanding any other provision of Federal law, including Public Law
			 103–141.
			(c)RegulationsThe regulations contained in sections 54.9815-2713A of title 26, 2590.715-2713A of title 29, and
			 147.131 of title 45, Code of Federal Regulations, shall apply with respect
			 to this section. The Departments of Labor, Health and Human Services, and
			 the Treasury may modify such regulations consistent with the purpose and
			 findings of this Act.
			(d)EnforcementThe provisions of this Act shall apply to plan sponsors, group health plans, and health insurance
			 issuers as if enacted in the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1001 et seq.), the Public Health Service Act (42 U.S.C.
			 201 et seq.), and the Internal Revenue Code of 1986. Any failure by a plan
			 sponsor, group health plan, or health insurance issuer to comply with the
			 provisions of this Act shall be subject to enforcement through part 5 of
			 subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131 et seq.), section 2723 of the Public Health Service
			 Act (42 U.S.C. 300gg–22), and section 4980D of the Internal Revenue Code
			 of 1986.
			
